IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                              :                         NO. 723
                                    :
         ORDER AMENDING RULE 407 OF :                         SUPREME COURT RULES
         THE PENNSYLVANIA           :
         RULES OF JUVENILE COURT    :                         DOCKET
         PROCEDURE                  :
                                    :
                                    :

                                                ORDER


PER CURIAM

       AND NOW, this 23rd day of January, 2017, upon the recommendation of the
Juvenile Court Procedural Rules Committee, the proposal having been published for
public comment at 46 Pa.B. 1782 (April 9, 2016):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 407 of the Pennsylvania Rules of Juvenile Court Procedure is amended in the
attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on April 1, 2017.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.